This appeal is from an order sustaining a plea that the suit in equity to enforce a materialman's lien, was not brought within twelve months from the furnishing of the materials as required by Section 5393, Comp. Gen. Laws 1927. The material was furnished on and prior to September 3, 1926, and the bill of complaint was filed September 2, 1927, though process was not served until afterwards. A chancery suit to enforce a materialman's lien is "brought" when the bill of complaint is duly filed by the clerk. See Thebaut and Glazier v. Canova et al., 11 Fla. 143, text 165.
Reversed.
STRUM AND BUFORD, J. J., concur.
TERRELL, C. J., AND ELLIS AND BROWN, J. J., concur in the opinion and judgment. *Page 1082